Notice of Pre-AIA  or AIA  Status
The present application filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 2/03/2022, Claims 1, 3-18, and 20 are pending; claim 2 is cancelled.
Foreign Priority
2.	Applicant claims a United Kingdom application filed on 8/30/2017.
Response
3.	Due to the above amendment, new grounds of rejections are respectfully presented herein. Previous grounds of rejections (mailed on 11/03/2021) for 35 USC § 103 are withdrawn.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-4, 7-9, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over IDS’s Schultz et al., (US Pub. 20160313736 A1) (hereinafter Schultz) in view of H. C. Oliveira et al.’s “HEIGHT GRADIENT APPROACH FOR OCCLUSION DETECTION IN UAV IMAGERY” (hereinafter Oliveira), and in view of Magson et al (US Pat. 9,752,878 B2) (hereinafter Magson). 
A. Per independent claims 1 and 18:	In FIG. 5 of the pending application, the applicant clearly indicates “image capture means 100” is a camera; therefore, this “camera” would be used in pending claims to represent claimed “image capture means”.

inputs arranged to receive: positional data relating to the UAV, an object/(e.g., a vehicle) and a user device; and image data captured by the image capture means (see Schultz para. [0078], Figs. 2, 4, 6).
a processor arranged to process the received positional data to determine the relative locations of the UAV, vehicle and user device (e.g., obtain geographic positions of a structure, a UAV current location, and a user’s GPS (e.g., same starting location of a UAV), see Schultz Fig. 3); and
an output arranged to output a control signal for controlling the UAV (implying this control ability with a UAV remote controller - (see Schultz para. [0002]) and to output an image signal comprising captured image data (i.e., using a stereo-photogrammetry to obtain outputs, then outputting signals on screen 22, see Schultz Fig. 1, para. [0055], [0088]).
wherein the processor is arranged to:
generate the control signal for the UAV such that the image data captured by the image capture means comprises at least an image of an obscured portion of the vehicle (i.e., using stereo-photogrammetry to estimating the three-dimensional coordinates of points on an object, (including hidden portions) see Oliveira pg. 264, sect. 2.1 Orientation Parameters, 1st para...” The aim of photogrammetry is to extract 3D information from a 2D dataset (images).”
Schultz does not expressly disclose about “an image of an hidden/obscured portion of the structure/vehicle”) that is hidden/lacking/unclear information from a UAV although that UAV has a capability (i.e., a processor estimates a three-dimensional information structure, see Schultz para.[0055]).
ND para. Of section “1. INTRODUCTION”; “regarding (1) the proximity to the nadir point, (2) the orientation of the surface relative to the image plane, and (3) the distance from an occlusion area” see Oliveira pg. 265, col. II, 2nd para of section “”2.5 True Orthophoto Generation”, and “The average flying height was 120 m, given an average GSD of 3.9 cm” see Oliveira Figures 5-7, pg 266).
Schultz in view of Oliveira also use a processor to determine hidden/obscured portions of the object/vehicle from the UAV by determining relative location of the vehicle and the camera/user device (i.e., remote controlling a UAV’s(see Schultz para [0078]).
Schultz, and Oliveira do not disclose “a direct line of sight from a user” to a target; however, this can be broadly and reasonably interpreted as an ability to see a target directly and Magson already suggests “a direct line of sight from a user” in col. 4 lines 11-28
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Schultz with Oliveira and with Magson to exam hidden/obscure portions of an object/vehicle while they use a drone to measure accurately objects’ structures and distances between relative objects remotely; and because using line-of-sight based communications minimize the risk of signal interception by a potentially hostile party; where communication between the vehicle and UAV is constrained by distance or line-of-sight.
B. Per dependent claims 3-4: The rationales and references for a rejection of claim 1 are incorporated.
Schultz in view of Oliveira also suggest to use positional data from the UAV inertial navigation/INS system to correct GPS positioning errors (e.g., implying an ability to improve of accuracy, (see Schultz para [0028]).
C. Per dependent claim 7: The rationales and references for a rejection of claim 1 are incorporated.
Schultz suggests a claimed limitation: positional data received at the inputs comprises data from a server/(a vehicle entry system) (i.e., a host system 12, see Schultz para. [0034]).
D. Per dependent claim 8: The rationales and references for a rejection of claim 1 are incorporated.
Schultz also suggests that a controller is able to process an image to determine the relative location of the user and vehicle from image data received from the camera (i.e., a distance from a camera to a vehicle, see Schultz para. [0066] “In addition to those obstacles that are identified within the image, there may also be obstacles that cannot be identified in the image. These could be newer trees or structures that were not in the original image used for flight planning, wires or other objects that may not show up in the image in enough detail to be able to determine their location, or other unexpected obstacles. As such, the unmanned aircraft 18 may also incorporate a collision detection and avoidance system in some embodiments. The collision detection and avoidance system could either be imaging based or active sensor based. When an obstacle lies along the Flight Path, the software guiding the unmanned aircraft 18 could first attempt to move closer to the structure of interest 21 along the path from the Flight Path to the Target Path. If after a suitable threshold, which may be set at 10% of the distance (104' in the above examples, so 10% being 10.4') so that the 20% overlap still ensures complete coverage, if the unmanned aircraft 18 is unable to bypass the obstacle, the collision detection and avoidance system would steer the unmanned aircraft 18 back to its original point of collision detection and would then attempt to fly above the obstacle.”).
E. Per dependent claim 9: The rationales and references for a rejection of claim 1 are incorporated.
Schultz also suggests that a user is able to control the UAV position such that the camera is directed toward an obscured portion of the object from the line of sight of the vehicle user (i.e., performing an adjustment to the flight path to capture an obscured image, see Schultz para. [0065] “.... Auto-correlation and auto-aerial triangulation methods could then be used to determine the heights of these potential obstructions. If the flight path would go through one of these obstructions, it could be flagged and the algorithm could then attempt to find the best solution for getting past the obstructions: either flying closer to the structure of interest 21 as shown in FIG. 7, which might necessitate additional passes due to a finer resolution and therefore smaller path width, or by flying over the obstruction and aiming the camera 19 at a steeper oblique angle, which again may require an adjustment to the flight path to ensure full coverage. For any flight paths that are flagged for possible obstructions, a system operator could validate the corrective route chosen and alter it as necessary.”, para.[0025] “Referring now to FIGS. 1 and 2, shown therein is an exemplary embodiment of an unmanned aircraft structure evaluation system 10 according to the instant disclosure. The unmanned aircraft structure evaluation system ........ Generally, the one or more host systems 12 receive identification information relating to a structure of interest 21 (e.g., building) via the user terminals 14, and data indicative of the geographic positions of the structure. Using the identification information and the geographic positioning of the structure of interest 21, the one or more host systems 12 may generate unmanned aircraft information including flight path information, camera control information, and/or gimbal control information. The unmanned aircraft information may be used by an unmanned aircraft 18 to capture one or more aerial images (e.g., oblique images) of the structure of interest 21. In some embodiments, the flight path information, camera control information, and/or gimbal control information may be determined automatically by analyzing and using geo-referenced images..”).
F. Per dependent claim 11: The rationales and references for a rejection of claim 1 are incorporated.
Schultz also suggests about generating a control signal to control the position of the UAV (i.e., Schultz para. [0073] ”direct the unmanned aircraft 18 to capture one or more oblique images at predetermined locations and times” and “Based on the flight path information”; and in para.[0032], [0078], Schultz suggest about controlling a UAV by a remote control: “the user terminal 14 is loaded with flight management software for controlling the unmanned aircraft 18”) 
G. Per dependent claim 12: The rationales and references for a rejection of claim 1 are incorporated.
In some embodiments, the user may validate the location of the structure of interest 21. One or more processor 24 may provide one or more images via the image database 34 to the display unit 22 of the user terminal 14. For example, FIG. 4 illustrates an exemplary screen shot 60 of an oblique image 62 of the structure of interest 21 that may be displayed on the display unit 22 of the user terminal 14, shown in the block diagram of FIG. 1. The one or more images 62 may be geo-referenced images illustrating portions or all of the structure of interest 21. Referring to FIGS. 1 and 4, the program logic 36 may cause the processor 24 to provide users the one or more geo-referenced images 62 (e.g., via the display unit 22), and allow the user to validate the location of the structure of interest 21 (e.g., via the input unit 20). For example, the user may be able to use a drag-and-drop element provided by the program logic 36 via user terminal 14 to select the structure of interest 21 within the one or more geo-referenced images 62. Selection of the structure of interest 21 within the one or more geo-referenced images 62 may provide one or more validated images and a validated location of the structure of interest. It should be noted, that in some embodiments, the program logic of the user terminal 14, with or in lieu of the program logic 36 of the processor 24, may provide users the one or more geo-referenced images 62 to allow for validation of the location of the structure of interest 21.”).
	This claimed limitation is that capturing data includes data of a vehicle in proximity/(reference to) of an object. Schultz suggests that claimed limitation.
H. Per dependent claim 13: The rationales and references for a rejection of claim 1 are incorporated.
Schultz also suggests about displaying data on a display screen of the user device (i.e., displaying image data on a monitor screen 22 of a tablet 14, see Schultz FIG. 1). 
I. Per dependent claim 14: The rationales and references for a rejection of claim 1 are incorporated.
Schultz also suggests about generating a driving control signal for maneuvering the vehicle (i.e., using a pen 20) and the output is arranged to output the driving control signal to the unmanned aerial vehicle  (i.e., generating, displaying and sending control data from a tablet 14 to a UAV, see Schultz FIG. 1).
J. Per dependent claim 15: The rationales and references for a rejection of claim 1 are incorporated.
Schultz also suggests about an unmanned aerial vehicle comprising a controller as claimed in Claim 1 (i.e., an unmanned aerial vehicle 18 is controlled by a tablet 14, see Schultz FIG. 1).
K Per dependent claim 16: The rationales and references for a rejection of claim 1 are incorporated.
Schultz also suggests about a UAV comprising a controller as claimed in Claim 1 (i.e., an unmanned aerial vehicle 18 is controlled by a tablet 14, see Schultz FIG. 1). 
L. Per dependent claim 17: The rationales and references for a rejection of claim 1 are incorporated.
Schultz also suggests about a remote control device for remotely controlling a vehicle comprising a controller as claimed in Claim 1 (i.e., displaying and sending control data for a vehicle 18 from a remote control device/(a tablet 14), see Schultz FIG. 1).
M. Per dependent claim 20: The rationales and references for a rejection of claim 18 are incorporated.
	Schultz also suggests a program comprising instructions which, when the program is executed by a NON-TRANSITORY computing device, cause the computing device to carry out the method of Claim 18 (i.e., using executable codes of a software embedded in non-transient memories, see Schultz para.[0031]).
s 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al., in view of Oliveira in view of Magson,and in view of Blanc-Paques et al., (US Pat. 20170336806 A1) (hereinafter Blanc-Paques).
A. Per dependent claim 5: The rationales and references for a rejection of claim 1 are incorporated.
Schultz et al., Oliveira and Magson do not disclose about position data having a time of flight – between a starting point and a destination point. 
However, Blanc-Paques suggests that claimed feature (see Blanc-Paques para. [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Schultz, Magson, and Oliveira with Blanc-Paques to suggest such claimed limitation because using line-of-sight based communications minimize the risk of signal interception by a potentially hostile party and because using a time of flight can give an estimation of a distance between relative objects/structures.
B. Per dependent claim 6: The rationales and references for a rejection of claim 5 are incorporated.
A combination of Schultz, Magson, Oliveira and Blanc-Paques also suggests that a processor is used to determine relative locations of the UAV, object/structure/vehicle and a user’s remote control (i.e., “the geographic positions of the structure” see Schultz para. [0025]) and time of flight (see Blanc-Paques para. [0143], and para.[0085] “Although in one embodiment of the invention, the flight planning system 100 may be primarily used to create and transmit a flight package to a UAV or ground control system, the UAV or ground control system can initiate the request for a flight package from the flight planning system 100. An operator may take the UAV or ground control system to a property location (e.g., a location of a structure being inspected). The UAV or ground control system may then request a flight package, or an updated flight package using its current position…”, and “by varying a focal length of a lens of the UAV’s camera according to a present position of the UAV with respect to the structure”.
7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Oliveira in view of Magson, and in view of Border et al., (US Pub. 20130278631 A1) (hereinafter Border). 
The rationales and references for a rejection of claim 1 are incorporated.
Schultz suggests about changes the orientation of the camera relative to the UAV (i.e., “control the orientation of the camera 19 in three dimensions” in Schultz para. [0069]) in order to direct the camera toward obscured/hidden portions of the object.
Schultz does not expressly disclose that “portions of the object are obscured from the line of sight of a user”.
However, Border suggests that a camera can be used to assist when a target not in direct line of sight (see Border para. [0503] “should be understood that the displayed image may be positioned anywhere in the field of view. In embodiments, the media may be made to be more or less transparent.”, and para.[0504] “a gun-mounted camera may enable shooting a target not in direct line of sight when the camera feed is directed to the eyepiece”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Schultz, Magson, and Oliveira with Border, to suggest such claimed limitation because Border also obtain images of a target not in direct line of sight of a user.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662